PEE CUB-IAM.
We see no reason for interfering with the order Appealed from. The statute is explicit in its terms defining the circumstances under which parties to these proceedings are entitled to costs. It is true that there was an adjudication of the superior court that the parties were unable to agree as to a price; but there is no allegation in the petition, or any evidence, that any offer had been made which could possibly relieve the petitioners from the payment of costs. Under these circumstances, under the statute the defendants were entitled to the costs which were allowed them by the court. The order should be affirmed, with $10 costs and disbursements.